Citation Nr: 1410111	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for erectile dysfunction, to include as due to in-service herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to service-connected PTSD.  

4.  Entitlement to service connection for a skin disorder, claimed as skin abscesses, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In February 2012, subsequent to issuance of the June 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claims.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  Additional evidence had been previously submitted earlier that month, including a February 2012 statement from the Veteran's physician, Dr. P.P., which was not accompanied by a waiver of RO consideration.  Regardless, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence on remand.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

During the February 2012 hearing, the Veteran raised a claim for service connection for tinnitus.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA and private treatment records; to afford the Veteran VA examinations to obtain medical opinions regarding his claims for service connection for erectile dysfunction, hypertension, and a skin disorder; and to obtain a supplemental medical opinion regarding the claim for service connection for bilateral hearing loss.  On remand, the Veteran should also be provided notice regarding the information and evidence necessary to substantiate his claim for service connection for erectile dysfunction and hypertension, to include as secondary to service-connected PTSD.

Regarding outstanding treatment records, with the exception of a February 2012 report of audiometric testing, the most recent VA treatment records currently associated with the claims file are dated in March 2011.  During the February 2012 hearing, the Veteran reported that he was receiving VA treatment for his hypertension, hearing loss, and erectile dysfunction.  While a February 2012 report of audiometric testing is of record, no VA treatment records indicating the reason for the referral for that testing have been associated with the claims file.  In October 2013, the Veteran reported that he had been receiving treatment for hypertension at the Shreveport VA Medical Center (VAMC) from 2008 to 2013.  The AMC/RO should obtain all outstanding treatment records from the Shreveport VAMC, to include the Texarkana Community Based Outpatient Clinic (CBOC), dated since March 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Regarding outstanding private treatment records, in an April 2009 letter, Dr. K.J.M. of Spectrum Health wrote that the Veteran had been a patient at his office from July 1996 through August 2007 and had received treatment for hypertension and a left axillary sebaceous cyst which was incised and drained in August 2007.  While a January 2001 laboratory report and an April 2009 report of audiological testing from Spectrum Health are of record, the April 2009 letter indicates that additional records from this facility, which are potentially pertinent to the appeal, are available.  In October 2009, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), regarding treatment from Pappas Medical Clinic and Spectrum Health.  He reported that he received a yearly physical at each of these facilities.  He added that the records from his physician who treated him when he lived in Michigan, Dr. M., were with Pappas Medical Clinic.  Despite the submission of the October 2009 21-4142, the RO has not requested records from Spectrum Health.  

During VA treatment in February 2011, the Veteran reported that he was receiving treatment from Dr. P.P.  Records from Dr. P.P. at Pappas Medical Clinic, dated from February 2008 to January 2009 were associated with the claims file in response to an April 2009 request from the RO; however, claims file reflects that additional records from this facility, which are potentially pertinent to the appeal are available.  

During VA treatment in February 2011, the Veteran also reported that he had recently received treatment for hypertension at the emergency room in Atlanta, Texas.  These emergency room records have not been requested.  

During the February 2012 hearing, the Veteran reported that he started to get his blood pressure checked within about a year after separation from service at Butterworth Hospital in Grand Rapids, Michigan.  These records have not been associated with the claims file.  

The AMC/RO should attempt to obtain any outstanding pertinent treatment records from each of the above healthcare providers.  38 C.F.R. § 3.159(c)(1) (2013).  

The Veteran has not been afforded VA examinations to evaluate his claimed erectile dysfunction, hypertension, or skin disorder.  VA and private treatment records reflect current diagnoses of and treatment for erectile dysfunction and hypertension.  The Veteran has also, as he is competent to do, described recurring skin abscesses and, in February 2012, he submitted photographs documenting his skin disorder.  In February 2012, the Veteran's physician, Dr. P.P. wrote, "I believe that it may be possible that [the Veteran] is having medical issues currently because he served in the Vietnam war."  In light of the above, the Veteran should be afforded VA examinations to obtain etiological opinions regarding these claimed disabilities.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has reported that his skin disorder occurs in the summer months, accordingly, the examination to evaluate the claimed skin disorder should, to the extent possible, be scheduled in the summer and/or during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

The Veteran was afforded a VA examination to evaluate his claimed bilateral hearing loss in August 2010.  The examiner opined that his current hearing loss was not caused by or a result of in-service acoustic trauma; however, her opinion was based on his audiometric evaluations on enlistment and separation being within normal limits with no significant threshold shift.  However, absence of in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board finds that a supplemental opinion is in order.  

Finally, during the February 2012 hearing, the Veteran testified that his hypertension was related to his service-connected PTSD.  He also indicated that he believed his erectile dysfunction may have been caused by stress.  On remand, the Veteran should be provided notice advising him of the information and evidence necessary to substantiate his claims for service connection for hypertension and erectile dysfunction on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for erectile dysfunction and hypertension, to include as secondary to service-connected PTSD.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, erectile dysfunction, hypertension, and/or skin disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the Shreveport VAMC, to include the Texarkana CBOC, dated since March 2011; (2) records from Dr. K.J.M./Spectrum Health, to include records dated from July 1996 through August 2007 (as identified in an April 2009 letter); (3) records from Pappas Medical Clinic, dated since January 2009; (4) emergency room treatment for hypertension at a facility in Atlanta, Texas (as identified during VA treatment in February 2011); and (5) records from Butterworth Hospital in Grand Rapids, Michigan, to include any records dated in the early 1970s.  

Unless they are otherwise obtained directly from Spectrum Health/Dr. K.J.M., Pappas Medical Clinic should be asked to provide any available treatment records from Dr. K.J.M. in its possession.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his erectile dysfunction.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had erectile dysfunction at any time since around March 2009 (when he filed his claim for service connection) which had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected PTSD.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:
  
* In February 2012, Dr. P.P. wrote, "I believe that it may be possible that [the Veteran] is having medical issues currently because he served in the Vietnam war."  

* During the February 2012 hearing, the Veteran testified that he first started to notice problems with erectile dysfunction when he and his wife were having children, about three to four years after separation from service.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, including erectile difficulties.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his hypertension.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had hypertension at any time since around March 2009 (when he filed his claim for service connection) which had its clinical onset during active service or within one year of separation from service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected PTSD.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran reported in a February 2012 statement that he was told he had high blood pressure months after returning home from service.  

* In February 2012, Dr. P.P. wrote, "I believe that it may be possible that [the Veteran] is having medical issues currently because he served in the Vietnam war."  

* The Veteran testified during the February 2012 hearing that his hypertension began slightly over a year to about a year after separation from service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed skin disorder.  To the extent possible, this examination should be scheduled in the summer months and/or during a flare-up.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any skin disorder present since around March 2009 (when the Veteran filed his claim for service connection), to include boils/abscesses.  In regard to each OR any identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In February 2012, Dr. P.P. wrote, "I believe that it may be possible that [the Veteran] is having medical issues currently because he served in the Vietnam war."  

* During the February 2012 hearing, the Veteran reported that he noticed his skin condition (boils) shortly after separation from service.  The Veteran stated that he did not have his skin problem during service; although he did report having a skin problem which affected his beard area during service.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as skin boils/abscesses.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the August 2010 VA audiological examination, if available, for a supplemental opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sensorineural hearing loss which manifested within one year of separation from service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he has hearing loss related to driving a truck in service.  

* On VA examination in August 2010, the Veteran described military noise exposure from diesel trucks, bombs, ammunition, helicopters, and aircraft.  After service, he reported 32 years of employment as a firefighter with occupational noise exposure to sirens and one year of part-time employment in tire sales, with no noise exposure.  He denied recreational noise exposure.  

* In February 2012, Dr. P.P. wrote, "I believe that it may be possible that [the Veteran] is having medical issues currently because he served in the Vietnam war."  

* During the February 2012 hearing, the Veteran testified that he first started noticing that he had hearing problems "within maybe a year or so" after separation from service.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as hearing loss.  He is also competent to report in-service noise exposure.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  He or she is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided SSOC.  The SSOC should include the pertinent regulations, including 38 C.F.R. § 3.310.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



